                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 JASON LEACH,                          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:21-cv-00065-MR
                                       )
               vs.                     )
                                       )
 TAMARA M. LEE.,                       )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 31, 2021 Order.


                                           August 31, 2021




         Case 1:21-cv-00065-MR Document 12 Filed 08/31/21 Page 1 of 1
